DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 26, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando et al. (2014/0187028).
As for claim 1, Ando et al. show in Figs. 1-10 and related text a method for providing a gate structure 700a/700b for a plurality of components 10/20 of a semiconductor device, the method comprising: 
providing a silicate layer 204, the silicate layer including at least one of LuSiOx, YSiOx, LaSiOx, BaSiOx, SrSiOx, AISiOx, TiSiOx, ZrSiOx, TaSiOx, ScSiOx and MgSiOx (Fig. 2; [0026], lines 8-15); 
providing a high dielectric constant layer 502 on the silicate layer (Fig. 8; [0034]); and 


As for claim 2, Ando et al. show providing a work function metal layer 602 on the high dielectric constant layer (Fig. 9; [0035]).

As for claim 5, Ando et al. show the low temperature anneal has an anneal temperature of not more than six hundred degrees Celsius ([0032], lines 7-9).

As for claim 6, Ando et al. show the high dielectric constant layer has a dielectric constant greater than a silicon dioxide dielectric constant ([0034], lines 8-10). 

As for claim 7, Ando et al. show the high dielectric constant layer includes hafnium oxide ([0034], line 11).

As for claim 8, Ando et al. show providing an interfacial oxide layer 202 before the step of providing the silicate layer (Fig. 2; [0025], lines 3-10).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7 and 15 of U.S. Patent No. 10,446,400, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 7 and 15 of U.S. Patent No. 10,446,400 anticipate claims 1, 2, 5, 6 and 8.
Although, claims 1, 4, 7 and 15 of U.S. Patent No. 10,446,400 do not explicitly disclose that the step of performing the lower temperature anneal is performed after step of providing the silicate layer; this limitation is inherently taught by the claim limitation of "performing a lower temperature anneal after the step of providing the high dielectric constant layer", as recited in claims 1 and 4; and "performing a low temperature anneal after the step of providing the reactive metal layer", as recited in claim 15, of U.S. Patent No. 10,446,400, since the step of providing the high dielectric constant layer and the step of providing the reactive metal layer are performed after the step of providing the silicate layer.

Claims 1, 2, 5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 13 and 15 of U.S. Patent No. 10,446,400 in view of Ando et al. (2014/0187028). 
As for claims 1 and 7, claims 4, 13 and 15 of U.S. Patent No. 10,446,400 show a method for providing a gate structure for a plurality of components of a semiconductor device, the method comprising: 
providing a silicate layer (claim 4, line 4), the silicate layer including at least one of LuSiOx, YSiOx, LaSiOx, BaSiOx, SrSiOx, AISiOx, TiSiOx, ZrSiOx, TaSiOx, ScSiOx and MgSiOx (claim 15, line 25-29); 

performing a low temperature anneal after the step of providing the silicate layer (claim 4, lines 23-24; claim 15, lines 40-41).
Claims 4 and 13 of U.S. Patent No. 10,446,400 do not disclose the silicate layer including at least one of LuSiOx, YSiOx, LaSiOx, BaSiOx, SrSiOx, AISiOx, TiSiOx, ZrSiOx, TaSiOx, ScSiOx and MgSiOx (claim 1) and the high dielectric constant material includes hafnium oxide (claim 7).
Claim 15 of U.S. Patent No. 10,446,400 do not disclose the high dielectric constant material includes hafnium oxide (claim 7).
Ando et al. teach in Figs. 1-10 and related text:
As for claim 1, the silicate layer including at least one of LuSiOx, YSiOx, LaSiOx, BaSiOx, SrSiOx, AISiOx, TiSiOx, ZrSiOx, TaSiOx, ScSiOx and MgSiOx (Fig. 2; [0026], lines 8-15).

As for claim 7, the high dielectric constant material 502 includes hafnium oxide ([0034], line 11).
U.S. Patent No. 10,446,400 and Ando et al. are analogous art because they are directed to a method for providing a gate structure for a plurality of components of a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify U.S. Patent No. 10,446,400 with the specified feature(s) of Ando et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use at least one of LuSiOx, YSiOx, LaSiOx, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

As for claim 2, the combined device show providing a work function metal layer 602 on the high dielectric constant layer (U.S. Patent: claim 4, line 21; claim 15, lines 32-33; Ando: Fig. 9; [0035]).

As for claim 5, the combined device show the low temperature anneal has an anneal temperature of not more than six hundred degrees Celsius (U.S. Patent: claim 13; claim 15, lines 41-44; Ando: [0032], lines 7-9).

Response to Arguments
Applicant's arguments filed August 3, 2021 have been fully considered but they are not persuasive.
Applicant argues that "independent claim 1 should not be anticipated by Ando and should be allowable over Ando" because Ando fails to disclose the limitation of "the silicate layer including at least one of LuSiOx, YSiOx, LaSiOx, BaSiOx, SrSiOx, AISiOx, TiSiOx, ZrSiOx, TaSiOx, ScSiOx and MgSiOx", as recited in claim 1.
The examiner disagrees because Ando discloses in [0026], lines 8-11 that "the first high-k dielectric layer 204 may be made of an insulating material including, but not limited to oxides, … or silicate including metal silicates and nitride metal silicates" and 2, HfO2, ZrO2, Al2O3, TiO2, La2O3, SrTiO3, LaAlO3, and mixtures thereof". 
It is well known in the art that a metal silicate also referred to as a metal oxide/silicon oxide (SiO2) mixed oxide.
Therefore, Ando implicitly discloses the limitation of "the silicate layer including at least one of LuSiOx, YSiOx, LaSiOx, BaSiOx, SrSiOx, AISiOx, TiSiOx, ZrSiOx, TaSiOx, ScSiOx and MgSiOx", as recited in claim 1.

Applicant argues that "claims 2 and 5-8 each depend, directly or indirectly, from claim 1, they each incorporate all the terms and features of claim 1 in addition to other features, which together further patentably distinguish these claims over the art of record when considered as a whole. Therefore, Applicant respectfully requests that the rejection of claims 2 and 5-8 be withdrawn and that these claims be allowed" and "the obviousness-type double patenting rejection of claims be withdrawn in view of the above amendments to the claims without requiring a terminal disclaimer and that these claims be allowed".
For the reason, supra, the examiner maintains that claims 2 and 5-8 are rejected under 35 USC 102(a)(1) as being anticipated by Ando; and claims 1, 2, 5, 6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatenable over claims 4, 13 and 15 of US10,446,400 in view of Ando.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MEIYA LI/Primary Examiner, Art Unit 2811